Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00223-CV
____________
 
IN RE PRUDENCE DEGAIL BAILEY DANIELS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On March 12, 2010, Relator, Prudence Degail Bailey Daniels,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann §22.221 (Vernon 2004); see also Tex. R. App. P. 52.1. 
            On March 31, 2010, relator filed a motion to dismiss the
petition for writ of mandamus because the case had been settled.  Accordingly,
the petition for writ of mandamus is ordered dismissed.
                                                            PER
CURIAM
Panel
consists of Justices Yates, Seymore, and Brown.